[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                           No. 09-12554                 ELEVENTH CIRCUIT
                                                          OCTOBER 19, 2010
                       Non-Argument Calendar
                                                             JOHN LEY
                     ________________________
                                                              CLERK

                 D. C. Docket No. 07-00145-CR-1-WSD

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

NATTU JULIAN VALLADAREZ,
a.k.a. Cholo,
a.k.a. Ramiro Ramirez,
a.k.a. Ramiro Ramirez-Perez,
JOSE ALFREDO CRUZ,



                                                      Defendants-Appellants.


                     ________________________

              Appeals from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (October 19, 2010)
Before DUBINA, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Robert Alan Glickman, appointed counsel for Nattu Julian Valladarez in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED.

      Nevertheless, Valladarez’s judgment indicated that he violated 18 U.S.C.

§ 1956(B)(i) and (B)(ii). Those sections, however, do not exist. See 18 U.S.C.

§ 1956. Instead, it appears that the district court committed a clerical error and

intended to cite § 1956(a)(1)(B)(i) and (a)(1)(B)(ii). Accordingly, we affirm

Valladarez’s convictions and sentences, but we remand the case to the district court

for the limited purpose of allowing the court to correct the clerical error in

Valladarez’s judgment. See United States v. Diaz, 190 F.3d 1247, 1251-53 (11th

Cir. 1999) (vacating and remanding for the limited purpose of correcting clerical

error in the defendant’s judgment).

      AFFIRMED IN PART, REMANDED IN PART.



                                           2